Exhibit 10.34

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT is made as of this 25th day of
November, 2013, by and among AQUA PENNSYLVANIA, INC., a Pennsylvania corporation
(“Borrower”), the several banks which are parties to this Agreement (each a
“Bank” and collectively, “Banks”) and PNC BANK, NATIONAL ASSOCIATION in its
capacity as agent for Banks (in such capacity, “Agent”).

BACKGROUND

A. Borrower, Agent and Banks are parties to a Credit Agreement, dated as of
November 30, 2010 (as heretofore amended, supplemented or otherwise modified,
the “Credit Agreement”), pursuant to which Banks agreed to make revolving credit
loans to Borrower in an aggregate outstanding amount of up to $100,000,000 (the
“Loans”). The Loans are evidenced by Borrower’s Revolving Credit Notes in the
aggregate principal face amount of $100,000,000 (the “Notes”).

B. Borrower, Agent and Banks desire to extend the Termination Date of the
facility and modify certain other provisions of the Credit Agreement, all on the
terms and subject to the conditions herein set forth.

NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

AGREEMENT

1. Terms. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Effective on November 25, 2013 (the
“Effective Date”) the Credit Agreement is hereby amended as follows:

(a) The definition of “Compliance Authority” is hereby deleted.

(b) The definitions of “Anti-Terrorism Law”, “Covered Entity”, “Law”,
“Reportable Compliance Event”, “Sanctioned Country”, “Sanctioned Person” and
“Termination Date” in Section 1.1 are each hereby amended and restated to read
in full as follows:

“Anti-Terrorism Laws”: any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.



--------------------------------------------------------------------------------

“Covered Entity”: (a) the Borrower, each of the Borrower’s Subsidiaries and all
Guarantors and (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above. For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person whether by ownership
of equity interests, contract or otherwise.

“Law”: any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.

“Reportable Compliance Event”: any Covered Entity becomes a Sanctioned Person,
or is charged by indictment, criminal complaint or similar charging instrument,
arraigned, or custodially detained in connection with any Anti-Terrorism Law or
any predicate crime to any Anti-Terrorism Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law.

“Sanctioned Country”: a country subject to a sanctions program maintained under
any Anti-Terrorism Law.

“Sanctioned Person”: any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Termination Date”: the earlier of (a) November 24, 2014 or any later date to
which the Termination Date shall have been extended pursuant to subsection
2.8(d) hereof and (b) the date the Commitments are terminated as provided
herein.

(c) Section 2.6(b) is hereby amended by deleting the reference to “seventy
(70) basis points (0.70%)” and substituting therefor “sixty-five (65) basis
points (0.65%).”

 

2



--------------------------------------------------------------------------------

(d) Section 3.21 is hereby amended and restated to read in full as follows:

“3.21 Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(e) Section 5.12 is hereby amended and restated to read in full as follows:

“5.12 Anti-Money Laundering International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the Loans to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay the Loans
will not be derived from any unlawful activity. Each Covered Entity shall comply
with all Anti-Terrorism Laws.

(f) Section 7.1(c) is hereby amended and restated to read in full as follows:

“(c) The Borrower shall default in the observance or performance of any
agreement contained in Section 5.12 or in Section 6 or any representation or
warranty contained in Section 3.21 is or becomes false or misleading at any
time.”

3. Loan Documents. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any of the Loan Documents or any other
document delivered to Banks or Agent in connection therewith shall be to the
Credit Agreement as amended by this Agreement.

4. Borrower’s Ratification. Borrower agrees that it has no defenses or set-offs
against Banks or Agent or their respective officers, directors, employees,
agents or attorneys, with respect to the Loan Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Loan
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms.
Borrower hereby ratifies and confirms its obligations under the Loan Documents
as amended hereby and agrees that the execution and delivery of this Agreement
does not in any way diminish or invalidate any of its obligations thereunder.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. Borrower hereby represents and warrants to
Agent and Banks that:

(a) The representations and warranties made in the Credit Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
for purposes of the representations in Section 3.1 thereof, the annual and
quarterly financial information referred to in such Section shall be deemed to
be the most recent such information furnished to each Bank;

(b) No Default or Event of Default under the Credit Agreement exists on the date
hereof; and

(c) This Agreement has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

All of the above representations and warranties shall survive the making of this
Agreement.

6. Conditions Precedent. The effectiveness of the amendments set forth herein is
subject to the fulfillment, to the satisfaction of Agent and its counsel, of the
following conditions precedent on or before the Effective Date:

(a) Borrower shall have delivered to Agent, with copies or counterparts for each
Bank as appropriate, the following, all of which shall be in form and substance
satisfactory to Agent and shall be duly completed and executed:

 

  (i) This Agreement;

 

  (ii) Copies, certified by the Secretary or an Assistant Secretary of Borrower
of resolutions of the board of directors of Borrower in effect on the date
hereof authorizing the execution, delivery and performance of this Agreement and
the other documents and transactions contemplated hereby;

 

  (iii) Copies, certified by its corporate secretary of the articles of
incorporation, certificate of formation, and by-laws of Borrower as in effect,
or a certificate stating that there have been no changes to any such documents
since the most recent date, true and correct copies thereof were delivered to
Agent; and

 

4



--------------------------------------------------------------------------------

  (iv) Such additional documents, certificates and information as Agent or Banks
may require pursuant to the terms hereof or otherwise reasonably request.

(b) After giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof.

(c) No Default or Event of Default shall have occurred and be continuing as of
the date hereof.

(d) Borrower shall have paid to Agent for the benefit of Banks an additional fee
of $75,000 to be distributed to Banks pro rata in accordance with their
Commitments.

7. Miscellaneous.

(a) All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to Agent and Banks in connection therewith shall
remain unaltered and in full force and effect except as modified or amended
hereby. To the extent that any term or provision of this Agreement is or may be
deemed expressly inconsistent with any term or provision in any Loan Document or
any other document executed in connection therewith, the terms and provisions
hereof shall control.

(b) The execution, delivery and effectiveness of this Agreement shall neither
operate as a waiver of any right, power or remedy of Agent or Banks under any of
the Loan Documents nor constitute a waiver of any Default or Event of Default
thereunder.

(c) In consideration of Agent’s and Banks’ agreement to amend the existing
credit facility, Borrower hereby waives and releases Agent and Banks and their
respective officers, attorneys, agents and employees from any liability, suit,
damage, claim, loss or expense of any kind or failure whatsoever and howsoever
arising that it ever had up until, or has as of, the date of this Agreement.

(d) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.

(e) In the event any provisions of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(f) This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.

 

5



--------------------------------------------------------------------------------

(g) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(h) The headings used in this Agreement are for convenience of reference only,
do not form a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Banks have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

AQUA PENNSYLVANIA, INC. By:  

/s/ Diana Moy Kelly

  Title: Treasurer PNC BANK, NATIONAL ASSOCIATION, as a
Bank and as Agent By:  

/s/ Meredith Jermann

  Title: VP TD BANK, N.A. By:  

/s/ John Callaghan

  Title: VP CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Leslie Broderick

  Title: SVP THE HUNTINGTON NATIONAL BANK By:  

/s/ Michael Kiss

  Title: VP